The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ election with traverse of Group I, claims 1-9, 11, in the reply filed on July 18, 2022 is acknowledged.  The traversal is on the ground(s) that Chandrakasan et al. do not teach a composition of isolated alpha chains in the absence of other forms of collagen, specifically gamma collage.  See also Applicants’ remarks p. 6-8.  This is not found persuasive because the technical feature linking the inventions of Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  The special technical feature linking Groups I-II appears to be that they all relate to single alpha chain collagens, which do not include gamma collagen (see at least p. 2 of the restriction requirement and Applicants’ remarks p. 6).  However, as noted in the restriction requirement (p. 3), Chandrakasan et al. teach single alpha chain collagens, which do not include gamma collagen.  Chandrakasan et al. teach preparing alpha1 and alpha2 chain samples (p. 6064, also Table II).  Therefore, Chandrakasan et al. can be deemed to teach single alpha chain collagens, which do not include gamma collagen.  Therefore, the technical feature linking the inventions of Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is canceled.  Claims 12-26 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-9, 11 are under consideration.

Priority:  This application is a 371 of PCT/GB2018/052913, filed October 11, 2018, which claims priority to GB 1717134.9, filed October 18, 2017.  A copy of the foreign priority document has been received in the instant application on April 6, 2020, and is in the English language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible matter.  The instant claims are product claims reciting a nature-based product, i.e. single alpha chain collagens.  The collagen alpha chains recited in the instant claims are not markedly different from naturally occurring collagen alpha chains.
Claim 1 (and its dependent claims) recites a nature-based product, i.e. collagen alpha chains.  Collagen alpha chains isolated from tissues in nature do not have markedly different characteristics due to their isolation or human manufacture.  The claimed collagen alpha chains comprise the same amino acid sequence as naturally occurring collagen alpha chains and do not have any different functional characteristics than naturally occurring collagen alpha chains.  The isolated but otherwise unchanged collagen alpha chains are not eligible because they are not different enough from what exists in nature; thus, the claimed collagen alpha chains do not have markedly different characteristics from what exists in nature and is a “product of nature” exception.  Further, there is no indication that placing the collagen alpha chains in an aqueous solution results in the collagen alpha chains having any structural and/or functional characteristics that are markedly different from naturally occurring collagen alpha chains.  The use of a general buffer or aqueous solution to contain an isolated protein is a well-understood, routine, and conventional activity engaged by one of ordinary skill and is also required for maintaining the using the protein.  Therefore, the claim(s) as a whole add nothing significantly more to the “product of nature” itself.
See also Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, (1948) and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S. Ct. 2107, 2116, 106 USPQ 2d. 1972 (2013).
Claims 2-9, 11 are rejected under 35 U.S.C. 101 for the same reasons noted above for claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francois et al. (1967 Biochem J 102:  148-152).  Francois et al. teach a solution comprising a pure fraction of alpha chain collagens, where the pure fraction containing alpha chain collagens does not include beta components and gamma components (at least p. 149-150; instant claims 1-2, 3, 11).  
The instant specification discloses that all collagens share the Gly-X-Y repeats (application publication paragraph 0003), alpha collagens have a  molecular weight of approximately 100 kDa (application paragraph 0006), and pepsin treatment results in collagens lacking non-helical ends (application publication 0008).
Francois et al. do not teach subjecting the pure fraction containing alpha chain collagens to enzymatic (or pepsin) treatment.  Francois et al. teach that there was no detectable degradation of the alpha chains (p. 148-149, 152).  Therefore, the solution comprising pure alpha chain collagens can be deemed to comprise the recited features of instant claims 1(a) to 1(c), 8-9.
Regarding instant claims 5-6, Francois et al. teach the pure alpha chain collagens are isolated or purified from calf skin and codfish skin (p. 148-149).

Claims 1-3, 5-6, 8-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrakasan et al. (1976 The Journal of Biological Chemistry 251(3):  6062-6067; IDS 04.06.20).  Chandrakasan et al. teach a solution comprising monomeric collagen having intact nonhelical ends, where the monomeric collagen are isolated alpha chain collagens, and where the solution does not include gamma collagen and beta collagen (at least p. 6062, 6064; instant claims 1(a) to 1(c), 2-3, 8-9, 11).
Regarding instant claims 5-6, Chandrakasan et al. teach the monomeric collagen are isolated from rat tail tendon and skin (p. 6062, 6064).

Claims 1-3, 5, 7-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (2010 Biotechnol Bioeng 106:  860-870).  Adachi et al. teach an aqueous solution comprising purified alpha chain collagens (at least p. 862-863), where the purified alpha chain collagens do not include gamma collagen and beta collagen (at least p. 866; instant claims 1-2, 3, 11).  Adachi et al. teach the purified alpha chain collagen has a molecular weight of approximately 100 kDa (p. 856 Fig. 4C, p. 866) and is not subjected to enzymatic (or pepsin) treatment (p. 862); therefore, the aqueous solution comprising purified alpha chain collagen can be deemed to comprise the recited features of instant claims 1(a) to 1(c), 8-9.
Regarding instant claims 5, 7, 8-9, Adachi et al. teach the alpha chain collagen is recombinant human alpha chain collagen (p. 862).

Claims 1-3, 5-6, 8-9, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mearns (WO 2018220396; IDS 07.18.22).  Mearns teaches a substantially pure solution of monomeric collagen, where the monomeric collagen are isolated single alpha chain collagens, and where the solution does not include gamma collagen and beta collagen (at least p. 10 lines 1-6, p. 10 lines 31 to p. 11 lines 3, p. 22-23 example 1, also Fig. 1; instant claims 1-2, 3, 11).  Mearns teaches the isolated monomeric collagen is approximately 100 kDa (p. 22 lines 26-27) and is not subjected to enzymatic (or pepsin) treatment (p. 22-23 example 1); therefore, the monomeric collagen in solution can be deemed to comprise the recited features of instant claims 1(a) to 1(c), 8-9.  
Regarding instant claims 5-6, Mearns teaches the monomeric collagen are isolated from jellyfish (p. 22-23 example 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 4, 5-6, 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (1967 Biochem J 102:  148-152).  Francois et al. disclose various concentrations of the collagen solutions (p. 148-150).  Francois et al. disclose relatively large amounts of collagen can be processed by the methods (p. 152).
Regarding instant claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the recited collagen concentration of at least 20% w/v by routine optimization.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Francois et al. disclose relatively large amounts of collagen can be obtained (p. 152); therefore, it would be obvious to one of ordinary skill that the concentration of the alpha chain collagens can be increased or decreased, to include at least 20% w/v, depending on how the collagens will be further used.

Claims 1-3, 4, 5, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (2010 Biotechnol Bioeng 106:  860-870).  The teachings of Adachi et al. over at least instant claims 1-3, 5, 7-9, 11 are noted above.  Adachi et al. disclose purified alpha chain collagens dissolved in distilled water at a concentration 50 mg/mL (p. 863).  Adachi et al. disclose collagen is used as a biomaterial for a variety of applications, including medical and cosmetic applications (p. 860, 869).  
Regarding instant claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the recited collagen concentration of at least 20% w/v by routine optimization.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Adachi et al. disclose various applications for purified alpha chain collagens (at least p. 860, 869); therefore, it would be obvious to one of ordinary skill that the concentration of the alpha chain collagens can be increased or decreased, to include at least 20% w/v, depending on how the collagens will be further used.

Claims 1-3, 4, 5-6, 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mearns (WO 2018220396; IDS 07.18.22).  The teachings of Mearns over at least instant claims 1-3, 5-6, 8-9, 11 are noted above.  Mearns discloses the collagen may be present in solution at a concentration in the range of 0.01 mg/ml to 600 mg/ml (p. 15 lines 32-34).
Regarding instant claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the recited collagen concentration of at least 20% w/v by routine optimization.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Mearns discloses various applications for the monomeric collagen (at least p. 18-21); therefore, it would be obvious to one of ordinary skill that the concentration of the monomeric collagen can be increased or decreased, to include at least 20% w/v, depending on how the collagen will be further used.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656